Citation Nr: 0309385	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  97-00904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in N. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of 
poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from November 1950 to 
August 1952.  This case came before the Board of Veterans' 
Appeals (Board) from a December 1996 RO decision which denied 
an increase in a 50 percent rating for residuals of 
poliomyelitis.  An RO hearing was held in March 1997.  A 
January 2002 RO decision condinued a 50 percent rating for 
polio residuals consisting of weakness of the paraspinal 
muscles, intercostal muscles, and abdominal muscles, and 
restrictive lung disease; and the RO assigned a separate 10 
percent rating for polio residuals of the right lower 
extremity, and a separate 10 percent rating for polio 
residuals of the left lower extremity.  The veteran continues 
to appeal for an increased rating for all polio residuals.

In September 2002, the Board undertook additional development 
of the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
included obtaining additional VA treatment records and 
providing VA examinations which were completed in April 2003.  
However, the Board development regulation was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In view 
of this, the case must be remanded for the following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), and performing any other 
development it deems warranted, the RO 
should readjudicate the claim for an 
increased rating for all residuals of 
poliomyelitis, taking into account all 
evidence developed since the May 2002 
supplemental statement of the case.  The 
RO should identify all conditions which 
represent polio residuals, and the RO 
should assign separate ratings for each 
of those conditions.  (Note, the recent 
VA examinations indicate there are polio 
residuals involving both of the arms, 
both of the legs, the paraspinal, 
intercostal, and abdominal muscles, and 
restrictive lung disease.)   If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

